DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' Response to Notice of Non-Compliant Amendment, received 2-23-2021, is acknowledged.  Claims 2, 3, 5, 7, 9, 11-16, 25, 29, and 42 have been amended.  Claim 33 has been canceled.
Claims 1-3, 5, 7, 9, 11-16, 25, 29-31, 39, 41, and 42 are pending and under consideration.
Amendments to the Specification
All of the proposed amendments to the instant Specification are listed by "paragraph number".  However, none of the forms of the instant Specification submitted contain said "paragraph number".  It is assumed that the reference to paragraph numbers is based upon the U.S. Pub. No. 2019/0328861.

Rejections/Objections Withdrawn or Moot
The rejection of claim 33 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for "isolated" Streptococcus pneumoniae membrane vesicle microparticles, is moot in light of the cancelation of the claim.
The rejection of claim 2 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, insufficient antecedent basis for the limitation "The microparticle according to claim 1" in line 1, is withdrawn in light of the claim amendment.
The rejection of claim 3 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, insufficient antecedent basis for the limitation "The microparticle according to claim 1" in line 1, is withdrawn in light of the claim amendment.
The rejection of claim 5 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, insufficient antecedent basis for the limitation "The microparticle according to claim 1" in line 1, is withdrawn in light of the claim amendment.
The rejection of claim 7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, insufficient antecedent basis for the limitation "The microparticle according to claim 1" in line 1, is withdrawn in light of the claim amendment.
The rejection of claim 9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, insufficient antecedent basis for the limitation "The microparticle according to claim 1" in line 1, is withdrawn in light of the claim amendment.
The rejection of claim 11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, insufficient antecedent basis for the limitation "The microparticle according to claim 1" in line 1, is withdrawn in light of the claim amendment.
The rejection of claim 12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, insufficient antecedent basis for the limitation "The microparticle according to claim 1" in line 1, is withdrawn in light of the claim amendment.
The rejection of claim 13 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, insufficient antecedent basis for the limitation "The microparticle according to claim 1" in line 1, is withdrawn in light of the claim amendment.
The rejection of claim 14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, insufficient antecedent basis for the limitation "The microparticle according to claim 13" in line 1, is withdrawn in light of the claim amendment.
The rejection of claim 15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, insufficient antecedent basis for the limitation "The microparticle according to claim 1" in line 1, is withdrawn in light of the claim amendment.
The rejection of claim 16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, insufficient antecedent basis for the limitation "The microparticle according to claim 15" in line 1, is withdrawn in light of the claim amendment.
The rejection of claim 25 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, insufficient antecedent basis for the limitation "The microparticle according to claim 1" in line 1, is withdrawn in light of the claim amendment.
The rejection of claim 29 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, insufficient antecedent basis for the limitation "The microparticle according to claim 1" in line 1, is withdrawn in light of the claim amendment.
The rejection of claim 12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for "particle" or "vehicle", is withdrawn in light of the claim amendment.
The rejection of claim 14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for ">0.02", is withdrawn in light of the claim amendment.
The rejection of claim 16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for ">0.02", is withdrawn in light of the claim amendment.
The rejection of claim 42 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for "pneumococcal pneumonia and invasive pneumococcal disease", is withdrawn in light of the claim amendment.
The rejection of claim 15 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form, is withdrawn in light of the claim amendment.
The rejection of claims 15, and 16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for "protein IgA", is withdrawn in light of the claim amendment.
The objection to Figure 4D because the Brief Description, page 6, recites "anti-β-actin", but the figure recites "actin", not "β-actin", is withdrawn in light of the replacement figure.

Rejections/Objections Maintained
The rejection of claims 1-3, 5, 7, 9, 11-16, 25, 29-31, 39, 41, and 42 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for "isolated" Streptococcus pneumoniae membrane vesicle microparticles, is maintained.
	Applicants argue that “isolated” is a standard term of art in the field, and a person of skill in the art would understand what is meant. The specification refers to “isolated Streptococcus pneumonia membrane vesicles” in paragraph [0037], [0109], and [0115], As such, the specification discloses a sufficient definition for what constitutes “isolated” Streptococcus pneumoniae membrane vesicle microparticles.
	The examiner has considered applicants' argument, but does not find it persuasive. 
	None of the specification forms submitted have paragraphs labeled by number.  It is assumed that applicants are referring to the U.S. Pub. No. 2019/0328861.
	Paragraph 0037 does not define "isolated", but only recites "1. An isolated Streptococcus pneumoniae membrane vesicle microparticle (MP), wherein said MP comprises:"
	Paragraph 0109 does not define "isolated", but only recites "The inventors isolated membrane vesicles (MVL) from S. pneumoniae of serotype 4 grown in liquid cultures as previously described in the literature (1). They also isolated a novel type of membrane particles termed microparticles (MP) using a method involving growth of the bacteria overnight on blood agar plates. FIG. 1 shows the appearance of the MVL and MP using electron microscopy and atomic force microscopy as well as their size distribution. Microparticles from S. pneumoniae TIGR4 grown on plates (MP) were smaller in size on average than MVL coming from liquid media (MVL). However, MP from S. pneumoniae serotype 3 display a different size distribution, containing less of the smallest particles and more of the largest ones."

	Paragraph 0115 does not define "isolated", but only recites "As discussed in the Background section, a few types of Streptococcus pneumoniae membrane vesicles have been obtained in liquid culture (1). The solid phase culture method used by the inventors resulted in a novel type of particles termed microparticles having different and advantageous properties as discussed above and shown in the Examples. As shown in Table 1, the microparticles differ from the known membrane vesicles, MVL in terms of relative protein expression. "

	Dependent claim 30 is the composition according to claim 29 wherein the composition is devoid of whole Streptococcus pneumoniae cells.

	Thus, it remains unclear what is the metes and bounds of "isolated" in the instant claims.
Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Rodney P. Swartz, Ph.D., Art Unit 1645, whose telephone number is (571) 272-0865. The examiner can normally be reached on Monday-Thursday from 7:30 AM to 6:00 PM EST.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the Examiner by telephone are unsuccessful, please contact the Examiner's Supervisor, Gary Nickol, at (571)272-0835.
	The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Rodney P Swartz, Ph.D./Primary Examiner, Art Unit 1645                                                                                                                                                                                                        May 12, 2021